

Exhibit 10.16


AMENDMENT, WAIVER AND RETIREMENT AGREEMENT


THIS AMENDMENT, WAIVER AND RETIREMENT AGREEMENT (this “Agreement”), dated March
15, 2010 (the “Effective Date”), is by and between Education Realty Trust, Inc.,
a Maryland corporation (the “Company”), and Thomas J.
Hickey (“Executive”).  Capitalized terms used herein and not otherwise defined
shall have the same meanings as in the Employment Agreement (as defined below).


WHEREAS, Executive’s employment with the Company is governed by the terms and
conditions of that certain Amended and Restated Employment Agreement, dated
October 29, 2008, between the Company and Executive (the “Employment
Agreement”);


WHEREAS, Section 18 of the Employment Agreement provides that the Employment
Agreement may be amended in a writing executed by the Company and Executive;


WHEREAS, the Compensation Committee of the Board of Directors of the Company has
approved of and Executive has agreed to a reduction in Executive’s annual base
salary from $171,000.00 to $140,000.00 effective as of March 1, 2010 (the
“Reduction”);


WHEREAS, pursuant to the definition of “Good Reason” in the Employment
Agreement, the Reduction would constitute Good Reason under the Employment
Agreement such that Executive would be entitled to provide notice of his
resignation within ninety (90) days following the implementation of the
Reduction (“Notice”);


WHEREAS, subject to the Reduction and until the Retirement Date (as defined
below) or the earlier termination of Executive’s employment for Cause, the
Company desires for Executive to remain in the employ of the Company, and
Executive desires to maintain such employment pursuant to the terms and
conditions of the Employment Agreement as amended herein; and


WHEREAS, the Company and Executive have determined that, effective as of May 1,
2010 (the “Retirement Date”), Executive’s employment with the Company shall be
terminated pursuant to the Employment Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Executive hereby agree as
follows:


1.           Waiver.  Executive hereby irrevocably and unconditionally agrees
that, although the Reduction constitutes Good Reason under the Employment
Agreement, Executive hereby waives any and all right to provide Notice to the
Company as afforded by such Employment Agreement as a result of the
Reduction.  If Executive provides Notice in contravention of this Section 1,
such Notice shall be null and void ab initio and of no force or effect.  This
Agreement shall have no affect upon any event that constitutes Good Reason which
occurs after the Effective Date but prior to the Retirement Date.


2.           Employment.  Executive shall remain in the employ of the Company,
and such employment shall, subject to the Reduction, continue to be governed by
the terms and conditions of the Employment Agreement.  Notwithstanding anything
to the contrary contained in this Agreement, unless Executive’s employment is
earlier terminated for Cause, Executive and the Company hereby agree that
Executive’s employment with the Company shall be terminated pursuant to Section
5(h) of the Employment Agreement effective as of the Retirement Date.  To the
extent Executive continues to hold any such offices or directorships, Executive
hereby agrees to resign, effective as of the Retirement Date, from all offices
and directorships he then holds with the Company and any and all of the
Company’s subsidiaries and affiliates.

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.16

3.           Release by Executive.  On the Retirement Date, Executive shall, as
a precondition to receiving any severance compensation set forth in Section 4 of
this Agreement, execute a release, in substantially the form attached hereto as
Exhibit A (the “Release”), which shall release the Company and its subsidiaries
and other affiliates from any and all liability and claims of any kind as
permitted by law.
 
4.           Severance Compensation.  In consideration of Executive’s execution
and non-revocation of this Agreement and the Release and pursuant to Section
6(b) of the Employment Agreement, effective as of the Retirement Date, Executive
shall be entitled to receive and the Company shall pay the severance
compensation set forth in this Section 4, subject to the terms and conditions of
this Agreement and the Release.  Except as set forth in this Section 4, the
Company shall have no other obligations to Executive.


(a)           Accrued Salary, Vacation, Bonus, Expense Reimbursement and Health
Insurance.  The Company shall pay to Executive (i) all accrued but unpaid wages
through the Retirement Date, based upon the Reduction; (ii) all accrued but
unpaid vacation through the Retirement Date, based upon the Reduction; and (iii)
all approved, but unreimbursed, business expenses, provided that a request for
reimbursement of business expenses is submitted in accordance with the Company’s
policies and submitted within five (5) business days of the Retirement
Date.  Executive’s benefits under the Company’s major medical health group plan
shall terminate on the Retirement Date, and the Company shall pay any COBRA
continuation coverage premiums required for the coverage of Executive and
Executive’s eligible dependents under the Company’s major medical group health
plan for a period of up to eighteen (18) months (or, if less, the period that
Executive and Executive’s eligible dependents are entitled to under the
applicable provisions of COBRA), provided, however, that Executive and
Executive’s eligible dependents shall be solely responsible for any requirements
which must be satisfied or actions that must be taken in order to obtain such
COBRA continuation coverage other than the payment of COBRA premiums.


(b)           Severance Payment.  In addition to the severance compensation set
forth in Section 4(a), the Company shall pay to Executive a severance payment of
$171,000.00 (the “Severance Payment”).  Payment of the Severance Payment shall
commence on the sixtieth (60th) day following the Retirement Date and shall be
paid over a period of twelve (12) months, in accordance with the Company’s
regular payroll practices, provided that Executive shall have executed this
Agreement and the Release and that the statutory or other revocation periods set
forth in Section 4(g) and Section 4(h) of the Release shall have expired prior
to such date (the “Severance Period”).


(c)           No Other Payments.  Executive acknowledges that this Section 4
sets forth all of the severance compensation owed to Executive under the
Employment Agreement.  Executive acknowledges that no other promise or
agreements of any kind have been made to Executive or with Executive by any
person or entity whatsoever to cause Executive to sign this
Agreement.  Executive further acknowledges and agrees that the payments or
benefits that may be due under this Section 4 shall constitute full accord and
satisfaction of all obligations, including without limitation any and all
severance obligations, in connection with Executive’s employment.

 
2

--------------------------------------------------------------------------------

 
 
Exhibit 10.16
 
(d)           Conditions to Severance Payment.  In connection with the
Separation Conditions set forth in Section 6(c) of the Employment Agreement,
Executive acknowledges that he would not be entitled to receive payments or
benefits that may be due under this Section 4 but for Executive’s execution and
non-revocation of this Agreement and the Release and his compliance with the
restrictive covenants set forth in Section 8 of the Employment Agreement and any
and all post-termination obligations set forth in the Employment Agreement, this
Agreement and/or the Release.  For the avoidance of doubt, Executive and the
Company hereby agree that for purposes of Executive’s continued compliance with
the post-termination obligations set forth in the Employment Agreement,
references in Section 8(f)-(i) of the Employment Agreement to the “Restricted
Period” (Non-Competition; Non-Solicitation of Customers; Non-Recruitment of
Employees; and Post-Employment Disclosure) shall mean the period of time
encompassing the Severance Period.


5.           Disclaimer of Liability.  Executive acknowledges that this
Agreement shall not in any way be construed as an admission by the Company or
Executive of any wrongful or illegal act against the other or any other person,
and that the Company and Executive expressly disclaim any liability of any
nature whatsoever arising from or related to the subject of this Agreement.
 
6.           Governing Law.  This Agreement and the rights and obligations of
Executive hereunder shall be governed by and construed and enforced in
accordance with the substantive laws of the State of Tennessee.
 
7.           Amendment.  This Agreement may not be clarified, modified, changed
or amended except in writing and signed by the Company or a
successor-in-interest of the Company and Executive.
 
8.           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision never comprised a part
hereof; and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision, and there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.


[Signature Page Follows]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


Education Realty Trust, Inc.
       
By:
/s/ Randall L. Churchey
 
Name:
Randall L. Churchey
 
Title:
CEO
       
Executive
         
/s/ Thomas J. Hickey
 
Thomas J. Hickey, individually
 


 
 

--------------------------------------------------------------------------------

 

Exhibit A


FORM OF RELEASE


THIS RELEASE (this “Release”), dated May 1, 2010 (the “Retirement Date”), is by
and between Education Realty Trust, Inc., a Maryland corporation (the
“Company”), and Thomas J. Hickey (“Executive”).  Capitalized terms used herein
and not otherwise defined shall have the same meanings as in the Agreement (as
defined below).


WHEREAS, the Company and Executive have entered into an Amendment, Waiver and
Retirement Agreement, dated March 15, 2010, which is incorporated herein by
reference (the “Agreement”);


WHEREAS, Executive’s employment with the Company has been terminated effective
as of the Retirement Date; and


WHEREAS, pursuant to Section 4 of the Agreement, Executive shall, as a
precondition to receiving any severance compensation set forth in Section 4 of
the Agreement, execute this Release.


NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Executive hereby agree as
follows:


1.           Release.  Executive, on his own behalf and on behalf of his heirs,
successors and assigns, hereby irrevocably and unconditionally releases and
forever discharges the Company and its current and former subsidiaries and other
affiliates, and their current and former agents, employees, representatives,
officers, directors, stockholders, trustees and attorneys (in both their
official and personal capacities), and each of their predecessors, successors,
assigns and/or heirs (all of which are hereafter collectively referred to as the
“Released Parties”) from any and all debts, liabilities, claims, demands,
actions or causes of action, suits, judgments or controversies of any kind
whatsoever (except as set forth below) arising from Executive’s relationship
(including without limitation as a stockholder) to, employment with or service
as an employee, officer, director, or manager of the Company or its subsidiaries
and affiliates (collectively, the “Claims”) against the Released Parties, that
now exist or that may arise in the future out of any matter, transaction or
event occurring prior to or on the Retirement Date, including without
limitation, any claims of breach of contract or for severance or other
termination pay, or claims of harassment or discrimination (for example, on the
basis of age, sex, race, handicap, disability, religion, color or national
origin) under any federal, state or local law, rule or regulation, including,
but not limited to, the Age Discrimination in Employment Act of 1967, 29 U.S.C.
§621, et seq.  Except as set forth below, Executive further agrees not to file
or bring any claim, suit, civil action, complaint, arbitration or administrative
action (any of the foregoing, an “Action”) in any city, state or federal court
or agency or arbitration tribunal with respect to any Claim against any of the
Released Parties or (except as may be required by law) assist any other person
or entity with any Action against any of the Released Parties.  Notwithstanding
anything to the contrary contained in this Release, Executive does not release
any of the Released Parties and shall not be prohibited from filing or bringing
an Action with respect to any right Executive otherwise may have now or in the
future to (i) receive distributions or dividends made in respect of the
Company’s common stock or units of limited partnership interest in Education
Realty Operating Partnership, LP and University Towers Operating Partnership,
LP; (ii) be indemnified by the Company under the Second Articles of Amendment
and Restatement or Amended and Restated Bylaws of the Company (as the same are
currently in effect), any resolution adopted by the Board of Directors of the
Company, or any other separate written agreement or instrument requiring the
Company to indemnify Executive; (iii) receive workers’ compensation claims; or
(iv) vested benefits payable under retirement and other employee benefit plans
covering Executive (which benefits shall be governed by the terms and provisions
of the applicable plan).

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.16


2.           Severance Compensation.  In consideration of Executive’s execution
and non-revocation of this Release and the Agreement, the Company shall pay to
Executive all severance compensation set forth in Section 4 of the Agreement in
accordance with the terms and conditions set forth therein.


3.           Disclaimer of Liability.  Executive acknowledges that this Release
shall not in any way be construed as an admission by the Company or Executive of
any wrongful or illegal act against the other or any other person, and that the
Company and Executive expressly disclaim any liability of any nature whatsoever
arising from or related to the subject of this Release.

 
2

--------------------------------------------------------------------------------

 
 
Exhibit 10.16
 
4.           COMPETENCY.  EXECUTIVE ACKNOWLEDGES THE FOLLOWING:
 
(a)           THAT HE FULLY COMPREHENDS AND UNDERSTANDS ALL OF THE TERMS OF THIS
RELEASE AND THEIR LEGAL EFFECTS;
 
(b)           THAT HE IS COMPETENT TO EXECUTE THIS RELEASE;
 
(c)           THAT THE RELEASE IS EXECUTED KNOWINGLY AND VOLUNTARILY AND WITHOUT
RELIANCE UPON ANY STATEMENT OR REPRESENTATION OF ANY RELEASED PARTY OR ITS
REPRESENTATIVES;
 
(d)           THAT HE HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY
BEFORE EXECUTING THIS RELEASE AND THAT HE HAS HAD THE OPPORTUNITY TO CONSULT
WITH AN ATTORNEY OF HIS CHOICE REGARDING THIS RELEASE;
 
(e)           THAT EXECUTIVE DOES NOT WAIVE RIGHTS OR CLAIMS THAT MAY ARISE
AFTER THE DATE THIS RELEASE IS EXECUTED;
 
(f)           THAT EXECUTIVE WAIVES RIGHTS OR CLAIMS UNDER THIS RELEASE ONLY IN
EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH THE
EXECUTIVE WAS ALREADY ENTITLED;
 
(g)           THAT HE HAS HAD A PERIOD OF TWENTY-ONE (21) DAYS WITHIN WHICH TO
CONSIDER THIS RELEASE; AND
 
(h)           THAT FOR A PERIOD OF SEVEN (7) DAYS FOLLOWING THE EXECUTION OF
THIS RELEASE, EXECUTIVE MAY REVOKE THIS RELEASE AND IT SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN-DAY PERIOD HAS EXPIRED OR SUCH LATER
DATE AS PROVIDED FOR HEREIN.
 
5.           Enforcement of Laws.  Nothing in this Release affects the rights
and responsibilities of the Equal Employment Opportunity Commission (the
“Commission”) to enforce the anti-discrimination laws, and this Release does not
affect Executive’s right to file a charge or participate in an investigation or
proceeding with the Commission.  However, Executive waives any rights or claims,
known or unknown, to participate in any recovery under any proceeding or
investigation by the Commission or any state or local commission concerned with
the enforcement of anti-discrimination laws.
 
6.           Parties in Interest.  This Release is for the benefit of the
Released Parties and shall be binding upon Executive and his representatives and
heirs.
 
7.           Governing Law.  This Release and the rights and obligations of
Executive hereunder shall be governed by and construed and enforced in
accordance with the substantive laws of the State of Tennessee.


8.           Severability.  If any provision of this Release is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and this Release shall be construed and enforced as if
such illegal, invalid or unenforceable provision never comprised a part hereof;
and the remaining provisions hereof shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision, and
there shall be added automatically as part of this Release a provision as
similar in its terms to such illegal, invalid or unenforceable provision as may
be possible and be legal, valid and enforceable.

 
3

--------------------------------------------------------------------------------

 
 
Exhibit 10.16


[Signature Page Follows]
IN WITNESS WHEREOF, the parties hereto have executed this Release as of the
Retirement Date.


Education Realty Trust, Inc.
       
By:
  
 
Name:
  
 
Title:
  
       
Executive
       
  
 
Thomas J. Hickey, individually
 



4

--------------------------------------------------------------------------------

